By the Court.
It is error for the court, upon the trial of an indictment under section 4 of the act of May 1, 1854, “to provide-against the evils resulting from the sale of intoxicating liquors in the State of Ohio,” to charge the jury that if they find that the defendant “ gave away the liquor with an intent to increase the number of his customers at Ms grocery store, and which resulted in no way favorably to the defendant, except the increased quantity of goods *359sold, it would he within the provisions of the liquor law, and a selling in violation of law.” This was charging as matter of law, what should have been left to the jury as matter of fact. It was the province of the jury to find whether or not the giving away the liquor by the defendant, “with an intent to increase the number of his customers at his grocery store,” was a shift or device to evade the provisions of said act, within the meaning of section 9 thereof.
George W. Denison, for plaintiff in error.
C. JET. Collins, prosecuting attorney, for the state.

Judgment reversed.